  Case 1:20-cv-00108-PAB-KMT Document 20-5 Filed 03/30/20 USDC Colorado Page 1 of 2


                                   Certification of Document




       I, Sarah 8. Johnson, City Clerk of the City of Colorado Springs, Colorado, do hereby certify

that the attached is a true and complete copy of Section § 10.18.103 of the Code of the City of

Colorado Springs, the original of which is held on record in the Office of the City Clerk of Colorado

Springs, Colorado.

      Dated in Colorado Springs, Colorado, March 23 rd , 2020.




                                             EXHIBIT E
Case 1:20-cv-00108-PAB-KMT Document 20-5 Filed 03/30/20 USDC Colorado Page 2 of 2




   City Code 10.18.103: CROSSINGS AND CROSSWALK RESTRICTIONS:

   No pedestrian shall cross a roadway at any place other than by a route at right angles to the curb or
   by the shortest route to the opposite curb except in a crosswalk or except where angle crossing is
   authorized as provided in subsection 10.18.1040 of this article. (1968 Code §6-18-3; Ord. 75-86;
   Ord. 01-42)




                                               EXHIBIT E
